IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA FILED

BILLINGS DIVISION
JUN 18 2019

Clerk, U S District Court

District Of Montana
KRISTOFER MIKAL WRIGHT, Billings
CV 17-90-BLG-SPW

Plaintiff,

vs. ORDER ADOPTING
FINDINGS AND

UNITED STATES OF AMERICA, et RECOMMENDATIONS
al.,

Defendants.

 

 

Plaintiff Kristofer Mikal Wright, appearing pro se, seeks damages for
alleged denial of medical care while incarcerated as a federal pretrial detainee at
the Yellowstone County Detention Facility and Crossroads Correctional Center.
(Doc. 11).

Pending before the Court are United States Magistrate Judge Timothy
Cavan’s findings and recommendations on Wright’s amended complaint. (Doc.
13). Judge Cavan recommends this Court dismiss Defendants Bennion, Ostlund,
Driscoll, Pitman, and Twito, because Wright failed to raise any allegations against
them in the amended complaint. (Doc. 13 at 2). Additionally, Judge Cavan
recommends this Court dismiss Defendants United States of America, the
Department of Justice, the Federal Bureau of Prisons, County of Yellowstone

Correctional Center, and Community Corrections of America, because Wright

I
failed to name them in the amended complaint. (Doc. 13 at 2). Wright filed a
timely objection to the findings and recommendations, entitling him to de novo
review. 28 U.S.C. §636(b)(1); Fed. R. Civ. P. 72(b)(3).

The Court has carefully reviewed Wright’s objection but cannot identify an
actual legal argument against Judge Cavan’s findings and recommendation. The
objection contains many citations to legal precedents but does not state, in either
legalese or layman’s terms, why the Defendants should not be dismissed.

Although pro se litigants are afforded a degree of liberal construction in their
filings, the Court cannot raise arguments for Wright. Accordingly,

IT IS ORDERED the proposed findings and recommendations entered by
United States Magistrate Judge Cavan (Doc. 13) are ADOPTED IN FULL.

IT IS FURTHER ORDERED Defendants Bennion, Ostlund, Driscoll,
Pitman, Twito, the United States of America, the Department of Justice, the
Federal Bureau of Prison, County of Yellowstone Correctional Center, Community
Corrections of America, Dr. Joseph Berdecia, and Nurse Slusser are DISMISSED.

AE
DATED this Lf day of June, 2019.

Lava LL AL

~ SUSAN P. WATTERS
United States District Judge
